DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the waister rubber 
the waister opening
the first cloth
the second cloth
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 has been amended to recite “waister rubber” and “waister opening”. These terms are not provided for in the originally filed specification.  Correction and/or clarification are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10-15, 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
"the waister opening" in line 3
“the waist rubber” in line 10
There is insufficient antecedent basis for these limitations in the claim.
	With respect to claim 28, the scope of the claim is unclear. Claim 28 is dependent upon claim 1.
Claim 1 recites that the absorption member has a fabric member comprising a first and second cloth (lines 13-14).  Newly presented claim 28 recites that the fabric member is a second cloth member and the absorption member includes a first cloth member. As best understood, first and second cloth (members) have been presented in claim 1 as part of the fabric member. It is unclear how the fabric member is now considered as a separate member from the absorption member, and it is unclear if first and second cloth members are the same or different than first and second cloth.
Additionally, the use of the pronoun “their” renders the claim indefinite because it is unclear what “their” is being used in reference to.
Correction and/or clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evenson et al. (US 2014/0013490).
With reference to claim 1, Evenson et al. (hereinafter “Evenson”) discloses  absorption shorts (10) comprising: 
a shorts body with a waist opening (16) and a pair of leg openings (18), the shorts body including waist elastics (38); and 
an absorption member (14) having a front end part, a rear end part, and a pair of wing end parts (67), 
wherein the absorption member is sewn onto the shorts body only at the front end part, the rear end part [0109-0110], and the pair of wing end parts without being fully sewn onto the shorts body [0110], 
wherein the front end part and the rear end part are sewn onto the shorts body along the waist rubber of the shorts body (abstract; figures 1 and 15), and the pair of wing end parts is sewn onto the left and right sides in a portion of the shorts body that corresponds corresponding to a crotch part, the crotch part corresponding to a mid-region of the absorption member ([0110]; figure 1), 
wherein the absorption member has a fabric member [0009] comprising at least three or more layers: 
a first fabric cloth on the skin side (32,232); 
an absorbing [0058] material (230); and 
a second cloth fabric on the shorts body side (34,234), and the first cloth fabric and the second cloth fabric are sewn together [0092-0093] along their edges (66), and 
wherein the absorbing material is enclosed by the first cloth and the second cloth as set forth in figures 36-39.
With respect to claim 28, Evenson discloses absorption shorts wherein first and second cloth members are sewn together [0110] along edges except for a portion corresponding to the crotch part as shown in figure 19 where tab edges (94,96) are unsecured.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Evenson et al. (US 2014/0013490) in view of Garrad et al. (US 2002/0143315).
With reference to claim 2, Evenson teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Evenson discloses absorption shorts wherein the second cloth includes a pair of wing parts with left-right direction being perpendicular to connecting direction of front and rear end part as shown in figure 18.
The difference between Evenson and claim 2 is the provision that the length of the wings in the left-right direction is 2 to 5 cm.  
Garrad et al. (hereinafter “Garrad”) teaches an analogous absorbent article with wings where the length of the wings in the left-right direction is 2 to 5 cm as set forth in [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Evenson with the wing length as taught by Garrad in order to provide the desired type of wing to correspond to the desired location and type of article being used as taught by Garrad in [0049].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evenson et al. (US 2014/0013490) in view of Ternstrom et al. (US 4,897,084).
With reference to claim 10, Evenson teaches the invention substantially as claimed as set forth in the rejection of claim 1.
  	The difference between Evenson and claim 10 is the provision that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid.  
Ternstrom et al. (hereinafter “Ternstrom”) teaches an analogous absorbent article which specifically discloses that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid as set forth in col. 1, lines 66-67.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Evenson with an absorbing material capable of absorbing equal to or more than 10 ml of liquid as taught by Ternstrom in order to provide an article that functions satisfactorily for adults as taught by Ternstrom in col. 2, lines 55-57.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evenson et al. (US 2014/0013490) in view of Garrad et al. (US 2002/0143315) and further in view of Ternstrom et al. (US 4,897,084).
With reference to claim 11, Evenson in view of Garrad teach the invention substantially as claimed as set forth in the rejection of claim 2.
The difference between Evenson modified and claim 11 is the provision that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid.  
Ternstrom et al. (hereinafter “Ternstrom”) teaches an analogous absorbent article which specifically discloses that the absorbing material is capable of absorbing equal to or more than 10 ml of liquid as set forth in col. 1, lines 66-67.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Evenson modified with an absorbing material capable of absorbing equal to or more than 10 ml of liquid as taught by Ternstrom in order to provide an article that functions satisfactorily for adults as taught by Ternstrom in col. 2, lines 55-57.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Evenson et al. (US 2014/0013490) in view of Fell et al. (US 2002/0177829).
With reference to claim 12, Evenson teaches the invention substantially as claimed as set forth in the rejection of claim 1. Evenson discloses a second, waterproof material (30) as set forth in [0058].
The difference between Evenson and claim 12 is the explicit recitation that the first cloth is a mesh material.  
Fell et al. (hereinafter “Fell”) teaches an analogous absorbent article including a topsheet having a mesh (i.e., scrim) material as set forth in [0204].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Evenson with a mesh topsheet as taught by Fell in order to allow for the desired breathability of the material as taught by Fell in [0204].
As to claim 14, see the rejection of claim 12.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evenson et al. (US 2014/0013490) in view of Garrad et al. (US 2002/0143315) and further in view of Fell et al. (US 2002/0177829).
With reference to claim 13, Evenson in view of Garrad teach the invention substantially as claimed as set forth in the rejection of claim 2. Evenson discloses a second, waterproof material (30) as set forth in [0058].
The difference between Evenson modified and claim 13 is the explicit recitation that the first cloth is a mesh material.  
Fell teaches an analogous absorbent article including a topsheet having a mesh (i.e., scrim) material as set forth in [0204].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Evenson modified with a mesh topsheet as taught by Fell in order to allow for the desired breathability of the material as taught by Fell in [0204].
As to claim 15, see the rejection of claim 13.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Evenson et al. (US 2014/0013490) in view of Isaac et al. (US 2018/0021168).
With reference to claim 23, Evenson teaches the invention substantially as claimed as set forth in the rejection of claim 1. 
The difference between Evenson and claim 23 is the explicit recitation that the absorption member has a heat retaining part from the front end part to a lower abdomen.  
Isaac et al. (hereinafter “Isaac”) teaches an analogous absorbent article including a thermal therapy device as set forth in [0002].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Evenson with thermal therapy device in any desired location as taught by Isaac in order to increase blood flow and provide comfort to a wearer while also allowing for the absorption of fluids as taught by Isaac in [0002].

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 10-15, 23 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781